The Surrogate.
Two counselors appear for the petitioner, each claiming to control the proceedings on her behalf. . .. . .....,
Mark J. King, an attorney and counselor of the Supreme Court, alleges that he is proctor for the petitioner by virtue of' agreement appointing him her attorney, and claims that he has an interest in the property in question, contingent on the result of. the proceedings; and • that she has no power to revoke this, appointment or to retain another person to appear for her.
Morris S. Miller insists that the. petitioner has revoked . her appointment of Mr. King, and that, therefore, Mr. King has no authority to appear for her in this proceed'ing; that the.petitioner can. appoint an attorney in fact *56or proctor to conduct proceedings in this Court, and revoke the appointment at will'; and- that the agreement with King is void under the.-statutes of champerty and maintenance, notwithstanding the provisions of the Code.1 -' Attorneys and proctors are not known to1 our law as 'officers in this Court. (Cullen v. Miller, 9 N. Y. Legal Observer, pp. 62, 66; Coates v. Cheever, 1 Cow., p. 463; Dayton on Surr., p. 8, cases cited.) But the right of a party to appoint. an attorney in fact, or counselor to conduct proceedings in this Court, or to revoke his appointment, cannot be questioned; and a party can change his proctor or counsel at. pleasure, as the-relation of attorney . and client requires unlimited confidence' and perfect harmony. (Frost v. Repon, 15 How. Pr., 510.) Without considering the question whether the 30fth secfion of the Code has abolished "the statutes óf chainpérty -and maintenance (vide 3 Sand. Sup..Ct. Rep., 696),-‘this Court will'"'not in this' ease: enforce the right1 claimed' by the attorney, Mr. King, under the agreement-ma'de' with him by the petitioner, but must leave him to his- remedies ’in the, Courts of General; and AComihon Law jurisdiction, which have the power bf looking' into' arrangements between" attorneys and clients." (Barry v. Whiting, 1 Code Rep., N. S., 101; 3 Sand., 696.)
‘ The petitioner will be allowed tó appoint such: proctor or attorney in fact as she may elect. ,1 ..... -